Citation Nr: 1416670	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1958 to December 1968.  According to his DD Form 214, his military occupational specialties (MOS) were Aircraft Mechanic and Aircraft Maintenance Technician.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran has tinnitus that is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran says he has tinnitus due to exposure to hazardous noises in service as an aircraft mechanic.  The DD Form 214 confirms his military occupation specialty (MOS) was aircraft mechanic.  He claims service connection is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran was afforded a VA examination in February 2010.  In it, the Veteran reported that he has constant tinnitus, and has noticed it since service.  The Veteran also denied post-service noise exposure and stated that his employer monitored the sound levels at his place of employment.  The Veteran's service treatment records are silent for any diagnosis or treatment of any hearing-related condition. 

The VA examiner diagnosed the Veteran with tinnitus.  On the question of whether the Veteran's tinnitus is related to his in-service noise exposure, the VA examiner opined that, given normal hearing thresholds reflected on the Veteran's separation exam in 1968, it is "not at least as likely as not that the  . . . tinnitus . . . had [its] origins in noise exposure sustained while the Veteran was in active duty."  

The Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question. 

The Board acknowledges the opinion provided by the VA examiner; however, considering the Veteran's in-service noise exposure (given his MOS as aircraft mechanic) and his credible assertions regarding the onset of tinnitus in service, the evidence shows that Veteran has experienced tinnitus since service.  Resolving all doubt in favor of the Veteran, the service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.


REMAND

Further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.

At the February 2010 VA examination, the Veteran was diagnosed with bilateral sensorineural loss.  The VA examiner opined that, given normal hearing thresholds reflected on the Veteran's separation exam in 1968, it is "not at least as likely as not that the  . . . hearing loss . . . had [its] origins in noise exposure sustained while the Veteran was in active duty."  The VA examiner thus appeared to rely largely on the absence of hearing loss at time of separation to support his opinion.  But, as stated above, even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection; the laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, an addendum opinion is required to clarify whether the Veteran's current hearing loss is related to in-service noise exposure, beyond normal hearing at separation as a basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who conducted the February 2010 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion(s).  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled.  

The examiner is asked to provide an opinion as to the following, with specificity:

Whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

In offering this opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


